Title: From James Madison to Edmund Randolph, 1 March 1789
From: Madison, James
To: Randolph, Edmund


My dear friend
Alexandria March 1st. 1789
This is the first convenient opportunity I have had for dropping you a line since I last came into the State. Your sanction to my remaining in N. York during the crisis of the elections, conveyed through Col: Carrington, never came to hand till I had arrived in Orange. It coincided so fully with my inclination, and indeed with my judgment, that had it been received in due time, I do not know, but I should have disregarded all the pressing exhortations which stood opposed to your opinion. I am persuaded however that my appearance in the district was more necessary to my election than you then calculated. In truth it has been evinced by the experiment, that my absence would have left a room for the calumnies of antifederal partizans which would have defeated much better pretensions than mine. In Culpeper which was the critical County, a continued attention was necessary to repel the multiplied falsehoods which circulated. Whether I ought to be satisfied or displeased with my success, I shall hereafter be more able to judge. My present anticipations are not flattering. I see on the lists of Representatives a very scanty proportion who will share in the drudgery of business. And I foresee contentions first between federal & antifederal parties, and then between Northern & Southern parties, which give additional disagreeableness to the prospect. Shoud the State-Elections give an antifederal colour to the Legislatures, which from causes not antifederal in the people, may well happen, difficulties will again start up in this quarter, which may have a still more serious aspect on the Congressional proceedings.
In my last or one of my last letters was inclosed a Quere from Mr. St. John the French Consul at New York, relating to the law here which regulates the recording of deeds &c. As I shall on my return be applied to for an answer, I will thank you for the proper one as soon as your leisure will allow.
I shall go on from this tomorrow. On my arrival I shall attend as far as I can, to whatever may deserve your perusal. Besides the private satisfaction, which I shall have in the Continuance of our correspondence, I promise myself the benefit of your suggestions on public subjects. Present me respectfully to Mrs. R. and rely on the Affection with which I remain Yrs truly
Js. Madison Jr

As your neighborhood gives you frequent interviews with the Presidt. remind him of my best regards for him.
